                                          Case 3:18-cv-04467-AGT Document 153 Filed 01/22/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5                                  UNITED STATES DISTRICT COURT

                                   6                                 NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     JOHN F. DUNHAM,                                    Case No. 18-cv-04467-AGT
                                                        Plaintiff,
                                   9
                                                                                            ORDER GRANTING PLAINTIFF’S
                                                 v.                                         MOTION TO CONTINUE EXPERT
                                  10
                                                                                            DISCOVERY DEADLINES
                                  11     COUNTY OF MONTEREY, et al.,
                                                                                            Re: Dkt. No. 142
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is John Dunham’s motion to continue the current expert discovery

                                  14   deadlines. At the motion hearing, Dunham confirmed that he won’t be retaining a medical expert

                                  15   to testify at trial. He will instead be relying on the testimony of his treating physicians. Because

                                  16   of this choice, he has less control over the pace of expert discovery. He must wait to be seen and

                                  17   treated by medical providers who have busy schedules, schedules that have been further strained

                                  18   by Covid-19.

                                  19          So that Dunham can be evaluated by the medical providers he is scheduled to see, the

                                  20   Court will allow a reasonable extension of the expert discovery deadlines. The parties are directed

                                  21   to meet and confer on a revised schedule, and to file their proposal with the Court, by February 3,

                                  22   2021. On February 5, 2021, the Court will hold a further case management conference to address

                                  23   the proposal and the timing of trial.

                                  24                                                   ***

                                  25          Also at the motion hearing, the Court asked the parties whether Dunham, under his

                                  26   remaining causes of action, will be able to seek damages for his physical injuries, including for

                                  27   future medical care. The parties submitted supplemental briefs on this issue after the hearing, and

                                  28   the Court conducted its own research. That research confirmed that this category of damages can
                                         Case 3:18-cv-04467-AGT Document 153 Filed 01/22/21 Page 2 of 2




                                   1   be recovered if Dunham prevails on his claims. See Castro v. Cty. of Los Angeles, 797 F.3d 654,

                                   2   675–76 (9th Cir. 2015) (deliberate indifference claim; affirming damages award for past and

                                   3   future medical expenses), incorporated in opinion on reh’g en banc, 833 F.3d 1060, 1066 n.2 (9th

                                   4   Cir. 2016); Davis v. Mason Cty., 927 F.2d 1473, 1479–83 (9th Cir. 1991) (Monell failure-to-train

                                   5   claim; affirming damages award that compensated for, inter alia, physical injuries); Jackson v.

                                   6   Lombardi, No. 09-CV-01016-WHA, 2010 WL 3834012, at *2–3 (N.D. Cal. Sept. 28, 2010) (same

                                   7   as Davis, but for First Amendment retaliation claim), aff’d sub nom. Jackson v. City of Pittsburg,

                                   8   518 F. App’x 518 (9th Cir. 2013).

                                   9          The defendants, in their supplemental brief, addressed topics that weren’t responsive to the

                                  10   Court’s question. See ECF No. 152 (discussing Bivens actions and raising administrative-

                                  11   exhaustion and causation defenses). The Court won’t consider those topics here. If the defendants

                                  12   seek to pursue legal defenses that they haven’t waived and that they haven’t previously presented
Northern District of California
 United States District Court




                                  13   to the Court, they must request leave to raise them in a formally noticed motion.

                                  14          IT IS SO ORDERED.

                                  15   Dated: January 22, 2021

                                  16

                                  17
                                                                                                   ALEX G. TSE
                                  18                                                               United States Magistrate Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
